Citation Nr: 1542810	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  09-34 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial compensable evaluation for service-connected hypogonadism of the right testicle.


REPRESENTATION

Appellant represented by:	Barry Wright, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to July 1971. 

This appeal comes to the Board of Veterans Appeals  (Board) arises from rating actions by the Regional Office (RO) in Louisville, Kentucky.  In January 2009, the RO determined that new and material evidence had not been presented to reopen a claim of entitlement to service connection for PTSD.  In January 2010, the RO determined that new and material evidence had not been presented to reopen a claim of entitlement to service connection for depression, and an anxiety disorder.  The Veteran appealed, and in November 2012, the Board remanded the claim (characterized as a claim for PTSD) for additional development.

In May 2012, the Veteran was afforded a videoconference hearing before John J. Crowley, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014).

The issue of entitlement to an initial compensable evaluation for service-connected hypogonadism of the right testicle is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

In September 2015, the Veteran filed claims for service connection for obstructive sleep apnea, and entitlement to an increased rating for service-connected bilateral hearing loss.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In an unappealed decision, dated in August 2006, the RO denied a claim for service connection for PTSD.
 
2.  The evidence received since the RO's August 2006 decision, which denied a claim for service connection for PTSD, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim.

3.  In an unappealed decision, dated in September 2008, the RO denied a claim for service connection for a depressive disorder and an anxiety disorder.
 
4.  The evidence received since the RO's September 2008 decision, which denied a claim for service connection for a depressive disorder and an anxiety disorder, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim.

5.  The Veteran does not have an acquired psychiatric disorder, to include PTSD, that was caused by his service, or which was caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the RO's August 2006 decision which denied a claim for service connection for PTSD; the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has been received since the RO's September 2008 decision, which denied a claim for service connection for a depressive disorder and an anxiety disorder; the claim for service connection for an acquired psychiatric disorder (other than PTSD) is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  An acquired psychiatric disorder, to include PTSD, was not caused by service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.12, 3.102, 3.159, 3.303, 3.304(f), 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The Veteran essentially asserts that new and material evidence has been presented to reopen the claims for service connection for an acquired psychiatric disorder (other than PTSD), and PTSD.

In November 2012, the Board remanded a claim for service connection for PTSD.  Given the adjudicative history of the issues, discussed infra, the Board has recharacterized the issues on appeal, as stated on the cover page of this decision.

With regard to the claim for PTSD, in September 2005, the RO denied a claim for a "nearly debilitating fear of cancer," which was based on exposure to ionizing radiation during service with an artillery unit in Germany, which the Veteran asserted handled nuclear weapons.  The Veteran did not assert that he had participated in combat, or served in Vietnam.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014). 

In August 2006, the RO denied a claim for service connection for "PTSD (also claimed as nearly debilitating fear of cancer)."  There was no appeal, and the RO's decision became final.  Id. 

In August 2009, the Veteran submitted what he characterized as a "notice of disagreement" to a denial of service connection for PTSD by the RO allegedly dated in August 2008; in fact, there is no such rating decision of record.  That same month the RO interpreted the Veteran's submission as a claim to reopen the claim for service connection for PTSD.

In October 2009, the RO determined that new and material evidence had not been received to reopen the claim.  The Veteran has appealed. 

With regard to the claim for an acquired psychiatric disorder (other than PTSD), in September 2008, the RO denied a claim for service connection for anxiety and depression.  There was no appeal, and the Board's decision became final.  Id. 

In August 2010, the Veteran filed to reopen the claim.  In January 2011, the RO determined that new and material evidence had not been received to reopen the claim.  The Veteran has appealed.  

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2015). 

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of an appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140   (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110   (2010).  Specifically, in Shade, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.   For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39   (Fed. Cir. Feb. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2015).

Where the claimed stressor does not involve participation in combat and did not take place in a war zone, as in this case, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  A veteran 's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor. Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

A.  PTSD

The most recent and final denial of this claim was in August 2006.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

At the time of the RO's August 2006 decision, the evidence included the Veteran's service personnel records, which did not contain evidence of participation in combat, or that he served in Vietnam.  This evidence showed that the Veteran served in an artillery unit in Germany for about 16 months between 1970 and 1971.

The Veteran's service treatment records did not show treatment for psychiatric symptoms.  The Veteran's separation examination report, dated in May 1971, showed that his psychiatric condition was clinically evaluated as normal.  In an associated "report of medical history," the Veteran denied a history of depression or excessive worry, nervous trouble of any sort, and frequent or terrifying nightmares. 

The post-service medical evidence consisted of VA and non-VA reports, dated between 2004 and 2006.  This evidence did not show any relevant treatment or diagnoses.  There was also no evidence of a verified stressor.  

The evidence received since the RO's August 2006 rating decision includes an August 2009 statement from the Veteran in which he asserted that he witnessed the death of a helicopter crewman while he was in formation at Wiley Barracks, in Germany, in about May or June of 1970.  A January 2010 memorandum from the United States Army and Joint Services Records Research Center (JSRRC) states that the Veteran's claimed stressor involving the death of a helicopter crewmember at Wiley Barracks in Germany in 1970 had been confirmed.  In addition, the evidence received includes a statement from a private health care provider, K.G., D.O., dated in February 2011, in which he states that the Veteran suffers from psychiatric disorders that include PTSD, and that, "I feel these are directly related to the events he experienced in military service."  A May 2012 statement from a private psychologist, E.J., Ph. D., shows that the Veteran reported witnessing both his verified stressor, as noted above, as well as other, unverified inservice stressors.  Dr. J concluded that the Veteran has PTSD "which is service-connected."

This evidence, which was not of record at the time of the RO's August 2006 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  The Board further finds that this evidence is material.  At the time of the RO's August 2006 decision, there was no evidence of a verified stressor, or competent evidence of a nexus between PTSD and the Veteran's service.  The submitted evidence remedies these defects, as it indicates that the Veteran experienced a verified stressor, and as it includes competent evidence of a nexus between PTSD and the Veteran's service.  38 C.F.R. §§ 3.156, 3.304(f); Doran v. Brown, 6 Vet. App. 283, 288-89 (1994); see also Shade v. Shinseki, 24 Vet. App. 110 (2010) (38 C.F.R. § 3.159(c)(4) "does not require new and material evidence as to each previously unproven element of a claim.").  The claim is therefore reopened.  The appeal is granted to this extent only.

B.  Acquired Psychiatric Disorder (other than PTSD)

The most recent and final denial of this claim was in September 2008.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge.

At the time of the RO's September 2008 decision, the evidence included the Veteran's service treatment records, which did not show treatment for psychiatric symptoms.  The Veteran's separation examination report, dated in May 1971, showed that his psychiatric condition was clinically evaluated as normal.  In an associated "report of medical history," the Veteran denied a history of depression or excessive worry, nervous trouble of any sort, and frequent or terrifying nightmares. 

The post-service medical evidence consisted of VA and non-VA reports, dated between 1997 and 2009.  This evidence showed that beginning in about 2007, the Veteran had received treatment for psychiatric symptoms, with diagnoses that included depressive disorder NOS (not otherwise specified), major depression, and dysthymic disorder.  

The evidence received since the RO's September 2008 rating decision includes a statement from a VA nurse, T.W., received in November 2010, in which she asserts that the Veteran is being treated for "major depression and anxiety as a result of his experience in Germany."  In addition, the evidence received includes a statement from a private health care provider, K.G., D.O., dated in February 2011, in which he states that the Veteran suffers from psychiatric disorders that include major depression, and anxiety, and that, "I feel these are directly related to the events he experienced in military service."

This evidence, which was not of record at the time of the RO's September 2008 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  The Board further finds that this evidence is material.  At the time of the RO's September 2008 decision, there was no competent evidence of a nexus between an acquired psychiatric disorder (other than PTSD) and the Veteran's service.  The submitted evidence remedies this defect.  38 C.F.R. § 3.156; Shade.  The claim is therefore reopened.  The appeal is granted to this extent only.

II.  Service Connection

The Board first notes that during his May 2012 hearing, the Veteran raised the issue of entitlement to service connection for an acquired psychiatric disorder (other than PTSD) on a secondary basis, i.e., as caused or aggravated by a service-connected disability.  

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

Service connection is currently in effect for sinusitis with headaches, tinnitus, bilateral hearing loss, status post nasal fracture with right septal deviation, and loss of left testicle.  The Veteran is also in receipt of special monthly compensation based on the loss of use of a creative organ.  See 38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350 (2015).  

With regard to the Veteran's claims for service connection for acquired psychiatric disorders, which he has specifically identified as anxiety and depression, the Board has recharacterized the issue and framed it broadly at this stage, in order to address all possible acquired psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1   (2009).

A.  PTSD

The Board finds that the evidence is insufficient to show that the Veteran currently has PTSD.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A.  § 1110 an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  

The claims files include three VA examination reports, dated in May 2010, October 2011, and February 2013, which all show that the Veteran was found not to have PTSD.  These opinions are considered highly probative, as these examination reports all show that the examiners stated that the Veteran's claims file had been reviewed, and as they all contain an analysis concluding that all of the criteria for PTSD were not met.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  While there is some evidence that supports the Veteran's claim (including the Veteran's own belief that he has this problem) it is important for the Veteran to understand that the best evidence in this case has repeated revealed that the Veteran does not have PTSD and has not had PTSD during this appeal. 

In reaching this decision, the Board has considered, among other evidence, the notations of PTSD in the VA progress notes, as well as the reports of a VA nurse (T.W.), received in November 2010, the February 2011 report of K.G., D.O., and the May 2012 report of Dr. J.  However, none of these reports are shown to have been based on a review of the Veteran's entire claims file (Dr. J's report indicates that he reviewed some of the Veteran's records), they appear, in many cases, to be based on the Veteran's own belief that he has this problem and not on an objective review of the evidence, nor do any of them contain an analysis or discussion as to whether or not all of the criteria for PTSD were met.  Id.; see also Quick Reference to the Diagnostic Criteria from DSM-IV at 209-11 (American Psychiatric Association 1994).  More importantly, unlikely the opinions against the claim, these opinions provide little, if any, support for their conclusions.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Simply stated, the best medical evidence in this case provides highly probative evidence against the Veteran's claim.  Accordingly, the claim must be denied.

B.  Acquired Psychiatric Disorder (other than PTSD)

A VA examination report, dated in May 2010, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran reported that he had been depressed during service in 1970, and that he had been disciplined for "missing bed checks" during service.  He denied participation in combat, and stated that he had witnessed a helicopter crash in which a crewmember died.  The Axis I diagnoses were anxiety disorder NOS, and dysthymic disorder.  The examiner initially stated that she could not provide an opinion on the etiology of the Veteran's diagnoses due to the lack of medical records prior to 2007.  

Following a request for clarification, she concluded that it is less likely than not that the Veteran's current symptoms of anxiety and depression (dysthymic disorder) began during service or are causally linked to some incident of active duty.  She explained that there was no inservice evidence of treatment for psychiatric symptoms, and that the evidence indicated that he did not seek treatment for psychiatric symptoms following service until 2007.  

A VA examination report, dated in October 2011, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran reported that during service he had sustained a fractured nose, and the loss of a testicle, from fighting during riots in service.  The examiner noted that the Veteran's first post-service treatment for psychiatric symptoms was in 2007, at which time he reported a history of mental health symptoms for seven to eight years.   

In this regard, at this point the Veteran himself provides factual evidence against his own claim, indicating a problem that began around 1999, decades after service. 

The Axis I diagnoses were depressive disorder NOS, and anxiety disorder NOS.  The examiner stated the following: there is evidence of over-reporting of symptoms and functional impairment.  The Veteran's current report of an onset of symptoms is very different from what he first reported in 2007.  The symptoms initially reported were of a more generalized type than are currently reported.  It appears likely that the Veteran has a motivation "not necessarily deliberate" to frame his mental health difficulties as being related to military service.  His depression is related to general life disappointments.  The Veteran had no treatment for psychiatric symptoms during service and there is no continuum of treatment between separation from service and 2007, at which time he reported a seven to eight year history of symptoms of a different form.  The examiner stated that he concurred with the prior VA examiner that the Veteran's depression and anxiety are less likely than not related to military service.  

Indications in this record of over-reporting of symptoms only provide more factual evidence against this claim. 

A VA disability benefits questionnaire (DBQ), dated in February 2013, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Axis I diagnoses were depressive disorder NOS, and anxiety disorder NOS.  The examiner concluded that the Veteran's depressive disorder and anxiety disorder are not related to, or caused by, his service-connected loss of use of a creative organ.  The examiner stated the following: There is simply no psychological evidence to connect the mental health symptoms specifically to that physical condition or loss.  It appears that the Veteran's mental health symptoms are more generalized.  The symptoms do not appear to be related to, or exacerbated by, any specific loss of physical functioning.  During his interview, the Veteran did not claim, suggest, or seem to believe, that his mental health symptoms are related to the loss of use of physical functioning.  The Veteran seems to have difficulty articulating and pinpointing why his mental health symptoms have developed.  It appears that the Veteran's symptoms have developed somewhat gradually over time and not in response to any particular life event, military or otherwise.  

Such a finding only provides more evidence against both this claim and the claim of service connection for PTSD. 

The examiner further indicated that if the Veteran's diagnosed mental health disorders were directly related to his service-connected loss of use of a creative organ, it would be expected that his symptoms would have developed more suddenly following that loss, and a connection could be made between the timing of that loss and the development or worsening of his symptoms.  However, this does not seem to be the case, per the Veteran's own report and a review of the relevant documentation.  

The Board finds that the claim must be denied.  The Veteran's service treatment records have been discussed.  They do not contain any relevant treatment or findings.  In this regard, the Veteran has submitted a "request for medical observation," dated in February 1970.  This form indicates that it is used for physical and mental symptoms, as well as substance abuse (alcohol).  The form does not contain any indication of the basis for the request, nor does it contain any findings indicating the presence of an acquired psychiatric disorder.  The Board further notes that the Veteran has not specifically asserted that this report is evidence of treatment for psychiatric symptoms during service.  Given the foregoing, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(b).  

The earliest post-service medical evidence of treatment for psychiatric symptoms is dated in 2007, which is over 35 years after separation from service.  The VA examination reports, dated in May 2010, and October 2011, show that the examiners concluded that the Veteran's depression, and anxiety, are not related to his service.  These opinions are considered highly probative, as these examination reports show that the examiners stated that the Veteran's claims file had been reviewed, and as they contain sufficient explanations.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The best evidence in this case simply provides highly probative evidence against the claim that his problem is related to either service or a service-connected disability (an issue that the Board has carefully considered).     

With regard to 38 C.F.R. § 3.310, the February 2013 VA DBQ shows that the examiner concluded that the Veteran's depressive and anxiety disorders are not related to his loss of use of a creative organ.  There is no evidence tending to show, and no competent opinion of record to show, that the Veteran has an acquired psychiatric disorder that was caused or aggravated by any of his service-connected disabilities.  See 38 C.F.R. § 3.310.  In this regard, medical reports should be read as a whole, in their full context.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997); Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012).  When read in context, the February 2013 VA DBQ shows that although the examiner did not specifically use the term "aggravation," his discussion is sufficiently broad to show that the possibilities of both causation and aggravation of the Veteran's depressive disorder and/or anxiety disorder by his service-connected loss of use of a creative organ were ruled out.  E.g. "The symptoms do not appear to be related to, or exacerbated by, any specific loss of physical functioning," and "If his diagnosed mental health disorders were directly related to his service-connected loss of use of a creative organ, it would be expected that his symptoms would have developed more suddenly following that loss, and a connection could be made between the timing of that loss and the development or worsening of his symptoms." (emphasis added).  Clearly, while the word "aggravation" is not used, the examiner does fully address the issue.  Accordingly, the claim must be denied.  

In reaching this decision, the Board has considered the opinions of a VA nurse (T.W.), received in November 2010, and the February 2011 report of K.G., D.O., who assert that the Veteran's depression and/or anxiety are related to his service.  However, for the reasons provided in Part II.A., this evidence is insufficiently probative to warrant a grant of the claim.  Specifically, neither of these reports is shown to have been based on a review of the Veteran's entire claims file.  These opinion are both summary (very brief) in nature, and neither of them contain an analysis or discussion of the reasons or bases for their conclusions.  Prejean; Neives-Rodriguez; Madden.  Simply stated, the best medical evidence in this case provides highly probative evidence against the Veteran's claim.  Accordingly, the claim must be denied.

C.  Conclusion

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Acquired psychiatric disorders, to include PTSD, are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that specific findings are needed to properly assess and diagnose these disorders.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The issue on appeal is based on the contention that an acquired psychiatric disorder, to include PTSD, is related to the Veteran's service, or to a service-connected disability.  The Board has determined that PTSD is not currently shown, and that claimed condition is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology.  Id.  The Veteran's service treatment reports and post-service medical records have been discussed.  An acquired psychiatric disorder is not shown until well after separation from service, and is not shown to be related to service, or a service-connected disability or the stressor event in service.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed condition due to his service, or to a service-connected disability.  Madden v. Gober, 125 F. 3d 1477, 1481   (Fed. Cir. 1997). 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49   (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

III.  Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in September 2009, and November 2010, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Nothing more was required.  The matters were then readjudicated as recently as June 2015.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records, and SSA records.  The Veteran has been afforded three examinations, most recently he was examined in February 2013.   Etiological opinions have been obtained.  

In November 2012, the Board remanded this claim.  The Board directed that the Veteran be afforded a VA examination, to include on opinion on the secondary service connection aspect of the claim.  In February 2013, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

In May 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the May 2012 hearing, the undersigned identified the issues on appeal.  Also, information was solicited regarding the etiology of his disabilities.  The testimony did not reflect that there were any outstanding medical records available that would support his claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record. 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369   (Fed. Cir. 2004). 
ORDER

New and material evidence having been submitted, the claims of entitlement to service connection for an acquired psychiatric disorder, and PTSD, are reopened.  To this extent only, the appeal is granted.

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.


REMAND

The Veteran asserts that he is entitled to an initial compensable evaluation for service-connected hypogonadism of the right testicle.

In August 2015, the RO granted a claim for service connection for hypogonadism of the right testicle, evaluated as noncompensable (0 percent disabling).  In September 2015, a timely notice of disagreement was received as to the issue of entitlement to an initial compensable evaluation for this disability.  See 38 C.F.R. §§ 20.201, 20.302(a) (2015). 

A statement of the case has not yet been issued as to this claim. 

Because a timely NOD was filed to the August 2015 rating decision, the RO must now provide the Veteran with a statement of the case on the issue of entitlement to an initial compensable evaluation for service-connected hypogonadism of the right testicle.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:
 
Issue a statement of the case with respect to the issue of entitlement to an initial compensable evaluation for service-connected hypogonadism of the right testicle.  The Veteran should be advised that he may perfect his appeal of this issue by filing a Substantive Appeal within 60 days of the issuance of the Statement of the Case.  See 38 C.F.R. § 20.302(b).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


